Hall, J.
— This was an application to the circuit court for a writ of prohibition to Henry C. Levens, recorder of the city of Sedalia, and said city. The object sought was to prohibit the said recorder and city from further holding cognizance of, or prosecuting a certain prosecution begun and pending before said recorder. The court sustained a demurrer to the application, and an appeal was taken to this court. “The writ of prohibition is not like the writ of habeas corpus, a writ of right. It is a writ, the award of which is to be governed by the discretion of the court applied to the facts presented by the individual case.” State ex rel v. Seay, 23 Mo. App. 629; High on Ex. Leg. Rem., sec. 765; People v. West, 89 N. Y. 152. For this reason an appeal will not lie from a denial of the writ. High on Ex. Leg. Rem., sec. 794; People v. West, supra.
The appeal must, therefore, be dismissed. It is so ordered.
All concur.